DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 6, 2-5, 7; 8 & 13, 9-12, 14; 15 & 19, 16, 17 & 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 6, 2-5, 7; 8 & 14, 9-12, 13; 15 & 6, 16, 17, 18 of U.S. Patent No. 11,113,485 (simply “11,113,485” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claims 1 & 6, claims 1 & 6 of U.S. Patent No. 11,113,485 disclose a method (col. 18, line 15) comprising:
receiving, by a user device, at least one response signal from a tag antenna corresponding to a respective tag of an object in a space located within a detectable distance of the user device, each response signal having a unique tag identification (ID) of the respective tag modulated thereon (col. 18, lines 16-23);
in response to receiving the corresponding response signal from the respective tag within the space, identifying, by a processor, a directional location of the respective tag relative to the user device including a general horizontal position within the space and a general vertical position within the space (col. 18, lines 24-32);
estimating, based on a signal strength and the directional location of the corresponding response signal, a distance of the respective tag relative to the user device (col. 18, lines 36-38);
correlating the directional location and distance of the respective tag to generate a more precise point location of the object within the space (col. 18, lines 42-47); and
outputting the corresponding position information of the object (col. 18, lines 48-49) as cited in claim 1;

further comprising:
capturing, by a camera device of the user device, an image of an object located within the area in the directional location of the respective tag (col. 18, lines 39-41);
including the image of the object in the correlating to generate the more precise point location of the object within the space (col. 18, lines 44-47);
identifying camera device parameters, comprising a focal length of a lens of the camera device, a field of view of the space, and a size of a preselected camera sensor (col. 19, lines 36-38);
determining more specific position data of the object within the space relative to the camera device, based on geometric relationships between the camera device parameters (col. 19, lines 39-42); and
providing, to the corresponding position map, the more specific position data of the object within the space (col. 19, lines 43-44) as cited in claim 6.
	In addition, claims 1 & 6 of 11,113,485 are more specific than claims 1 & 6 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
	
	Regarding claims 2-5, 7, claims 1 & 6 of 11,113,485 disclose everything claimed as applied above. In addition, claims 2-5, 7 of 11,113,485, respectively, disclose every single feature further claimed (col. 18, line 50 to col. 19, line 34 and line 45-63). 
	
Regarding claims 8 & 13, claims 8 & 14 of U.S. Patent No. 11,113,485 disclose a data processing device (col. 20, line 1) comprising:
a module that transmits a trigger signal, at a first frequency range, that propagates into a space to determine if one or more tags exist in the space within a detectable distance (col. 20, lines 2-5); and
a processor that is communicatively coupled to the module and which (col. 20, lines 6-7):
receives at least one response signal from a tag antenna corresponding to a respective tag of an object in a space located within a detectable distance of the user device, each response signal having a unique tag identification (ID) of the respective tag modulated thereon (col. 20, lines 8-16);
in response to receiving the corresponding response signal from the respective tag within the space, identifies a directional location of the respective tag relative to the user device including a general horizontal position within the space and a general vertical position within the space (col. 20, lines 17-21);
estimates, based on a signal strength and the directional location of the corresponding response signal, a distance of the respective tag relative to the user device (col. 20, lines 30-32);
correlates the directional location and distance of the respective tag to generate a more precise point location of the object within the space (col. 20, lines 36-41); and
	outputs the corresponding position information of the object (col. 20, lines 42-43) as cited in claim 8;

wherein the processor:
captures, by a camera device, an image of an object located within the area in the directional location of the respective tag (col. 20, lines 33-35);
includes the image of the object in the correlating to generate the more precise point location of the object within the space (col. 20, lines 38-41);
identifies camera device parameters, comprising a focal length of a lens of the camera device, a field of view of the space, and a size of a preselected camera sensor (col. 21, lines 54-56);
determines more specific position data of the object within the space relative to the camera device, based on geometric relationships between the camera device parameters (col. 21, lines 57-60); and
provides, to the corresponding position map, the more specific position data of the object within the space (col. 21, lines 61-62) as cited in claim 13.
	In addition, claims 8 & 14 of 11,113,485 are more specific than claims 8 & 13 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
	
Regarding claims 9-12, 14, claims 8 & 14 of 11,113,485 disclose everything claimed as applied above. In addition, claims 9-12, 13 of 11,113,485, respectively, disclose every single feature further claimed (col. 20, line 44 to col. 21, line 31 and lines 32-51).
Regarding claims 15 & 19, claims 15 & 6 of U.S. Patent No. 11,113,485 disclose a computer program product (col. 21, line 63) comprising:
a computer readable storage device (col. 21, line 64); and
program code on the computer readable storage device that when executed within a processor associated with a user device, the program code enables the user device to provide functionality of (col. 21, line 65 to col. 22, line 2):
receiving, by a user device, at least one response signal from a tag antenna corresponding to a respective tag of an object in a space located within a detectable distance of the user device, each response signal having a unique tag identification (ID) of the respective tag modulated thereon (col. 22, lines 3-10);
in response to receiving the corresponding response signal from the respective tag within the space, identifying, by a processor, a directional location of the respective tag relative to the user device including a general horizontal position within the space and a general vertical position within the space (col. 22, lines 11-20);
estimating, based on a signal strength and the directional location of the corresponding response signal, a distance of the respective tag relative to the user device (col. 22, lines 24-26);
correlating the directional location and distance of the respective tag to generate a more precise point location of the object within the space (col. 22, lines 30-34); and
outputting the corresponding position information of the object (col. 22, lines 35-36) as cited in claim 15;
wherein the program code further enables the user device to provide functionality of:
capturing, by a camera device, an image of an object located within the area in the directional location of the respective tag (col. 22, lines 27-29);
including the image of the object in the correlating to generate the more precise point location of the object within the space (col. 22, lines 30-34);
identifying camera device parameters, comprising a focal length of a lens of the camera device, a field of view of the space, and a size of a preselected camera sensor (col. 19, lines 36-38);
determining more specific position data of the object within the space relative to the camera device, based on geometric relationships between the camera device parameters (col. 19, lines 39-42); and
providing, to the corresponding position map, the more specific position data of the object within the space (col. 19, lines 43-44) as cited in claim 19.
	In addition, claims 15 & 6 of 11,113,485 are more specific than claims 15 & 19 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
	
Regarding claims 16, 17 & 18, 20, claims 15 & 6 of 11,113,485 disclose everything claimed as applied above. In addition, claims 16, 17, 18 of 11,113,485, respectively, disclose every single feature further claimed (col. 22, line 37 to col. 24, line 4 and lines 5-25).
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “NFC-WISP: A Sensing and Computationally Enhanced Near-Field RFID Platform”, Zhao et al. (referred hereafter Zhao et al.).

Referring to claim 1, Zhao et al. disclose a method (Abstract) comprising:
receiving, by a user device, at least one response signal from a tag antenna (e.g., coil antenna – Figure 2; page 175, II. Hardware Architecture: 1st – 2nd para.) corresponding to a respective tag (Figure 8) of an object in a space located within a detectable distance of the user device, each response signal having a unique tag identification (ID) of the respective tag modulated thereon (Figure 8; pages 179-180, A. Cold Chain Data Logging section);
in response to receiving the corresponding response signal from the respective tag within the space, identifying, by a processor, a directional location of the respective tag relative to the user device including a general horizontal position within the space and a general vertical position within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);

estimating, based on a signal strength and the directional location of the corresponding response signal, a distance of the respective tag relative to the user device (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
correlating the directional location and distance of the respective tag to generate a more precise point location of the object within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
outputting the corresponding position information of the object (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
As to claim 2, Zhao et al. disclose a method (Abstract), further comprising:
triggering a radio frequency identification (RFID) reader module of the user device to transmit, at a first frequency range, the trigger signal that propagates into the space to determine a presence of the respective tag of the one or more tags, wherein the respective tag is a respective RFID tag (e.g., “One challenge is that the ISO-14443 Type-B protocol uses 10% carrier modulation depth as apposed to both ISO-14443A or EPC Gen 2 which both use a modulation depth of 90% or greater. This means that once the RFID signal from the reader is demodulated, the data symbol difference on the “Bit Line” (that is the voltage difference between symbol ”1” and symbol ”0”) is typically between 2mV to 20mV. Further complicating the task of bit recovery is that the DC bias level of the “Bit Line” changes as a function of RF input power (i.e. reader to tag distance), and fluctuations in the system load can cause low frequency load modulations that ripple back to the antenna and can also change DC bias points.” – page 177, 1st col., lines 13-24; pages 176-177, IV. Demodulation, Data Recovery, and Load Modulation section, Figures 4 & 5; pages 179-180, A. Cold Chain Data Logging section, Figures 8 & 9).

Referring to claim 3, Zhao et al. disclose a method (Abstract), further comprising:
providing, to a RFID tag and object mapping database, the position data of the respective RFID tag and object within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
initiating tracking of the respective RFID tag and object within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
monitoring one or more inertial measurement unit (IMU) sensors associated with the user device to identify device movement, wherein the one or more IMU sensors are one or more of an accelerometer, a gyroscope, and a magnetometer (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
identifying movement of the RFID tag and object based on a change in a signal strength of the corresponding response signal and image data of the object (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
correlating a change in device movement with a change in signal strength of the corresponding response signal (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
As to claim 4, Zhao et al. disclose a method (Abstract), further comprising:
determining when a change in signal strength is associated with device movement (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
dynamically adjusting a signal strength value for the RFID tag when the change in signal strength of the corresponding response signal is in response to device movement (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
generating updated position data of the RFID tag and object based, in part, on the adjusted signal strength value of the respective RFID tag, and in part on image data (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
updating an RFID tag and object mapping database to track movement of the respective RFID tag and object in the space, wherein the RFID tag and object mapping database recognizes a pattern of movement for the RFID tag and object and generates updated position data based on the pattern of movement (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
Referring to claim 5, Zhao et al. disclose a method (Abstract), further comprising:
determining when the signal strength of the corresponding response signal of the respective RFID tag is no longer detectable within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
in response to the signal strength of the corresponding response signal of the respective RFID tag no longer being detectable, initiating an operation from among (i) updating the RFID tag and object mapping database, (ii) removing, from a graphical user interface, an image that correlates to the RFID tag and object, (iii) generating an audible notation that corresponds to repositioning of the object (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
As to claim 6, Zhao et al. disclose a method (Abstract), further comprising:
capturing, by a camera device of the user device, an image of an object located within the area in the directional location of the respective tag (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting
of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the
energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);

including the image of the object in the correlating to generate the more precise point location of the object within the space (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);

identifying camera device parameters, comprising a focal length of a lens of the camera device, a field of view of the space, and a size of a preselected camera sensor (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);

determining more specific position data of the object within the space relative to the camera device, based on geometric relationships between the camera device parameters (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and

providing, to the corresponding position map, the more specific position data of the object within the space (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).

Referring to claim 7, Zhao et al. disclose a method (Abstract), further comprising:
in response to receiving the corresponding response signal, demodulating the response signal to identify a unique RFID tag ID of the respective RFID tag, wherein the unique RFID tag ID is modulated on the corresponding response signal (e.g., “One challenge is that the ISO-14443 Type-B protocol uses 10% carrier modulation depth as apposed to both ISO-14443A or EPC Gen 2 which both use a modulation depth of 90% or greater. This means that once the RFID signal from the reader is demodulated, the data symbol difference on the “Bit Line” (that is the voltage difference between symbol ”1” and symbol ”0”) is typically between 2mV to 20mV. Further complicating the task of bit recovery is that the DC bias level of the “Bit Line” changes as a function of RF input power (i.e. reader to tag distance), and fluctuations in the system load can cause low frequency load modulations that ripple back to the antenna and can also change DC bias points.” – page 177, 1st col., lines 13-24; pages 176-177, IV. Demodulation, Data Recovery, and Load Modulation section, Figures 4 & 5; pages 179-180, A. Cold Chain Data Logging section, Figures 8 & 9);
initiating, within a preconfigured object database, a search for information associated with an object assigned to the unique RFID tag ID (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
outputting the corresponding position information of the object that corresponds to the respective tag as position data on a corresponding position map on a graphical user interface of an electronic display (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); 
linking access to the information within the graphical user interface at or near the point location of the respective RFID tag along with a representation of a corresponding object (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
in response to selection of the representation of the object, triggering presentation of the information (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).

As to claim 8, Zhao et al. disclose a data processing device (Figure 1) comprising:
a module that transmits a trigger signal, at a first frequency range, that propagates into a space to determine if one or more tags exist in the space within a detectable distance (e.g., “One challenge is that the ISO-14443 Type-B protocol uses 10% carrier modulation depth as apposed to both ISO-14443A or EPC Gen 2 which both use a modulation depth of 90% or greater. This means that once the RFID signal from the reader is demodulated, the data symbol difference on the “Bit Line” (that is the voltage difference between symbol ”1” and symbol ”0”) is typically between 2mV to 20mV. Further complicating the task of bit recovery is that the DC bias level of the “Bit Line” changes as a function of RF input power (i.e. reader to tag distance), and fluctuations in the system load can cause low frequency load modulations that ripple back to the antenna and can also change DC bias points.” – page 177, 1st col., lines 13-24; pages 176-177, IV. Demodulation, Data Recovery, and Load Modulation section, Figures 4 & 5; pages 179-180, A. Cold Chain Data Logging section, Figures 8 & 9); and
a processor that is communicatively coupled to the module and which (Figures 1-2):
receives at least one response signal from a tag antenna (e.g., coil antenna – Figure 2; page 175, II. Hardware Architecture: 1st – 2nd para.) corresponding to a respective tag of an object (Figure 8) in a space located within a detectable distance of the user device, each response signal having a unique tag identification (ID) of the respective tag modulated thereon (Figure 8; pages 179-180, A. Cold Chain Data Logging section);
in response to receiving the corresponding response signal from the respective tag within the space, identifies a directional location of the respective tag relative to the user device including a general horizontal position within the space and a general vertical position within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
estimates, based on a signal strength and the directional location of the corresponding response signal, a distance of the respective tag relative to the user device (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
correlates the directional location and distance of the respective tag to generate a more precise point location of the object within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
outputs the corresponding position information of the object (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
Referring to claim 9, Zhao et al. disclose a data processing device (Figure 1), wherein the processor:
triggers a radio frequency identification (RFID) reader module to transmit, at a first frequency range, the trigger signal that propagates into the space to determine a presence of the respective tag of the one or more tags, wherein the respective tag is a respective RFID tag (e.g., “One challenge is that the ISO-14443 Type-B protocol uses 10% carrier modulation depth as apposed to both ISO-14443A or EPC Gen 2 which both use a modulation depth of 90% or greater. This means that once the RFID signal from the reader is demodulated, the data symbol difference on the “Bit Line” (that is the voltage difference between symbol ”1” and symbol ”0”) is typically between 2mV to 20mV. Further complicating the task of bit recovery is that the DC bias level of the “Bit Line” changes as a function of RF input power (i.e. reader to tag distance), and fluctuations in the system load can cause low frequency load modulations that ripple back to the antenna and can also change DC bias points.” – page 177, 1st col., lines 13-24; pages 176-177, IV. Demodulation, Data Recovery, and Load Modulation section, Figures 4 & 5; pages 179-180, A. Cold Chain Data Logging section, Figures 8 & 9).
As to claim 10, Zhao et al. disclose a data processing device (Figure 1), wherein the processor:
provides, to a RFID tag and object mapping database, the position data of the respective RFID tag and object within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
initiates tracking of the respective RFID tag and object within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
monitors one or more inertial measurement unit (IMU) sensors associated with the user device to identify device movement, wherein the one or more IMU sensors are one or more of an accelerometer, a gyroscope, and a magnetometer (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
identifies movement of the RFID tag and object based on a change in a signal strength of the corresponding response signal and image data of the object (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
correlates a change in device movement with a change in signal strength of the corresponding response signal (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
Referring to claim 11, Zhao et al. disclose a data processing device (Figure 1), wherein the processor:
determines when a change in signal strength is associated with device movement (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
dynamically adjusts a signal strength value for the RFID tag when the change in signal strength of the corresponding response signal is in response to device movement (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
generates updated position data of the RFID tag and object based, in part, on the adjusted signal strength value of the respective RFID tag, and in part on image data (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
updates an RFID tag and object mapping database to track movement of the respective RFID tag and object in the space, wherein the RFID tag and object mapping database recognizes a pattern of movement for the RFID tag and object and generates updated position data based on the pattern of movement (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
As to claim 12, Zhao et al. disclose a data processing device (Figure 1), wherein the processor:
determines when the signal strength of the corresponding response signal of the respective RFID tag is no longer detectable within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
in response to the signal strength of the corresponding response signal of the respective RFID tag no longer being detectable, initiates an operation from among (i) updating the RFID tag and object mapping database, (ii) removing, from a graphical user interface, an image that correlates to the RFID tag and object, (iii) generating an audible notation that corresponds to repositioning of the object (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9)..
Referring to claim 13, Zhao et al. disclose a data processing device (Figure 1), wherein the processor:
captures, by a camera device of the user device, an image of an object located within the area in the directional location of the respective tag (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting
of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the
energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);

includes the image of the object in the correlating to generate the more precise point location of the object within the space (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);

identifies camera device parameters, comprising a focal length of a lens of the camera device, a field of view of the space, and a size of a preselected camera sensor (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);

determines more specific position data of the object within the space relative to the camera device, based on geometric relationships between the camera device parameters (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and

provides, to the corresponding position map, the more specific position data of the object within the space (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
As to claim 14, Zhao et al. disclose a data processing device (Figure 1), wherein the processor:
in response to receiving the corresponding response signal, demodulates the response signal to identify a unique RFID tag ID of the respective RFID tag, wherein the unique RFID tag ID is modulated on the corresponding response signal (e.g., “One challenge is that the ISO-14443 Type-B protocol uses 10% carrier modulation depth as apposed to both ISO-14443A or EPC Gen 2 which both use a modulation depth of 90% or greater. This means that once the RFID signal from the reader is demodulated, the data symbol difference on the “Bit Line” (that is the voltage difference between symbol ”1” and symbol ”0”) is typically between 2mV to 20mV. Further complicating the task of bit recovery is that the DC bias level of the “Bit Line” changes as a function of RF input power (i.e. reader to tag distance), and fluctuations in the system load can cause low frequency load modulations that ripple back to the antenna and can also change DC bias points.” – page 177, 1st col., lines 13-24; pages 176-177, IV. Demodulation, Data Recovery, and Load Modulation section, Figures 4 & 5; pages 179-180, A. Cold Chain Data Logging section, Figures 8 & 9);
initiates, within a preconfigured object database, a search for information associated with an object assigned to the unique RFID tag ID (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
outputs the corresponding position information of the object that corresponds to the respective tag as position data on a corresponding position map on a graphical user interface of an electronic display (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); 
linking access to the information within the graphical user interface at or near the point location of the respective RFID tag along with a representation of a corresponding object (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
in response to selection of the representation of the object, triggers presentation of the information (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
Referring to claim 15, Zhao et al. disclose a computer program product (Figure 1) comprising:
a computer readable storage device (Figures 1-2); and
program code on the computer readable storage device that when executed within a processor associated with a user device (Figures 1-2), the program code enables the user device to provide functionality of:
receiving, by a user device, at least one response signal from a tag antenna (e.g., coil antenna – Figure 2; page 175, II. Hardware Architecture: 1st – 2nd para.) corresponding to a respective tag (Figure 8) of an object in a space located within a detectable distance of the user device, each response signal having a unique tag identification (ID) of the respective tag modulated thereon (Figure 8; pages 179-180, A. Cold Chain Data Logging section);
in response to receiving the corresponding response signal from the respective tag within the space, identifying, by a processor, a directional location of the respective tag relative to the user device including a general horizontal position within the space and a general vertical position within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
estimating, based on a signal strength and the directional location of the corresponding response signal, a distance of the respective tag relative to the user device (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
correlating the directional location and distance of the respective tag to generate a more precise point location of the object within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
outputting the corresponding position information of the object (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
As to claim 16, Zhao et al. disclose a computer program product (Figure 1), wherein the program code further enables the user device to provide functionality of:
providing, to a RFID tag and object mapping database, the position data of the respective RFID tag and object within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
initiating tracking of the respective RFID tag and object within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
monitoring one or more inertial measurement unit (IMU) sensors associated with the user device to identify device movement, wherein the one or more IMU sensors are one or more of an accelerometer, a gyroscope, and a magnetometer (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
identifying movement of the RFID tag and object based on a change in a signal strength of the corresponding response signal and image data of the object (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
correlating a change in device movement with a change in signal strength of the corresponding response signal (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
Referring to claim 17, Zhao et al. disclose a computer program product (Figure 1), wherein the program code further enables the user device to provide functionality of:
determining when a change in signal strength is associated with device movement (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
dynamically adjusting a signal strength value for the RFID tag when the change in signal strength of the corresponding response signal is in response to device movement (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
generating updated position data of the RFID tag and object based, in part, on the adjusted signal strength value of the respective RFID tag, and in part on image data (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
updating an RFID tag and object mapping database to track movement of the respective RFID tag and object in the space, wherein the RFID tag and object mapping database recognizes a pattern of movement for the RFID tag and object and generates updated position data based on the pattern of movement (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
As to claim 18, Zhao et al. disclose a computer program product (Figure 1), wherein the program code further enables the user device to provide functionality of:
determining when the signal strength of the corresponding response signal of the respective RFID tag is no longer detectable within the space (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
in response to the signal strength of the corresponding response signal of the respective RFID tag no longer being detectable, initiating an operation from among (i) updating the RFID tag and object mapping database, (ii) removing, from a graphical user interface, an image that correlates to the RFID tag and object, (iii) generating an audible notation that corresponds to repositioning of the object (e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
Referring to claim 19, Zhao et al. disclose a computer program product (Figure 1), wherein the program code further enables the user device to provide functionality of:
capturing, by a camera device of the user device, an image of an object located within the area in the directional location of the respective tag (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting
of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the
energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);

including the image of the object in the correlating to generate the more precise point location of the object within the space (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);

identifying camera device parameters, comprising a focal length of a lens of the camera device, a field of view of the space, and a size of a preselected camera sensor (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);

determining more specific position data of the object within the space relative to the camera device, based on geometric relationships between the camera device parameters (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and

providing, to the corresponding position map, the more specific position data of the object within the space (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).

As to claim 20, Zhao et al. disclose a computer program product (Figure 1), wherein the program code further enables the user device to provide functionality of:
in response to receiving the corresponding response signal, demodulating the response signal to identify a unique RFID tag ID of the respective RFID tag, wherein the unique RFID tag ID is modulated on the corresponding response signal (e.g., “One challenge is that the ISO-14443 Type-B protocol uses 10% carrier modulation depth as apposed to both ISO-14443A or EPC Gen 2 which both use a modulation depth of 90% or greater. This means that once the RFID signal from the reader is demodulated, the data symbol difference on the “Bit Line” (that is the voltage difference between symbol ”1” and symbol ”0”) is typically between 2mV to 20mV. Further complicating the task of bit recovery is that the DC bias level of the “Bit Line” changes as a function of RF input power (i.e. reader to tag distance), and fluctuations in the system load can cause low frequency load modulations that ripple back to the antenna and can also change DC bias points.” – page 177, 1st col., lines 13-24; pages 176-177, IV. Demodulation, Data Recovery, and Load Modulation section, Figures 4 & 5; pages 179-180, A. Cold Chain Data Logging section, Figures 8 & 9);
initiating, within a preconfigured object database, a search for information associated with an object assigned to the unique RFID tag ID (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9);
outputting the corresponding position information of the object that corresponds to the respective tag as position data on a corresponding position map on a graphical user interface of an electronic display (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); 
linking access to the information within the graphical user interface at or near the point location of the respective RFID tag along with a representation of a corresponding object (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9); and
in response to selection of the representation of the object, triggering presentation of the information (e.g., “The new generation of E-ink screens from Pervasive Displays uses a new driver that reduces the power consumption and update time compared to our previous work [11]. It is useful to remember that E-ink technology is bi-stable meaning that the image remains without consuming any active power. Thus, the power consumption numbers reported are for changing the image on the screen. The quality of the updated image on the E-ink display depends on how many times the new image is loaded to the screen (referred to as frame cycles). If only one frame cycle of a new image is applied, ghosting of the old image can remain. Thus more frame cycles will improve the new image quality but will also increase the energy cost. Additionally, individual lines of the E-ink screen can be updated greatly reducing power and update time. This is particularly useful when updating a plot of sensor data since most of the screen will remain the same.” – page 179, 1st col., lines 20-35/e.g., “As a point of reference figure 9 also shows scripted event labels highlighted in light blue. Events A, E, F and G show motion events and changes in orientation, which are correctly detected by the plots of the X, Y, and Z acceleration data and the motion detection plot. During event B the milk carton was placed in a refrigerator and cooled until it was removed at event C. During event D the milk carton was heated with a hair dryer to simulate a temperature increase that would be seen during transport.” – page 180, 1st col., last para. to 2nd col., line 2; pages 179-180, A. Cold Chain Data Logging section; Figures 8 & 9).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857